NOTICE OF ALLOWABILITY
	This Office Action is in response to Applicant’s submission filed on 18 September 2020. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-33 are currently pending and considered below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a Continuation of prior US Application 15/873,048, filed on 17 January 2018 and issued as US Patent No. 10,780,309 on 22 September 2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 18 February 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Gregory Schlenz, Attorney of Record, on 28 January 2022.

The application has been amended as follows: 
Abstract, line 1, “comprising” has been amended to --including--
Claim 1, line 19, “the first sleeve member” has been amended to --the second sleeve member--
Claim 1, line 22, “the first sleeve member” has been amended to --the second sleeve member--
Claim 1, line 24, “the bar” has been amended to --the bar member--
Claim 1, line 27, “the bar” has been amended to --the bar member--
Claim 2 has been cancelled as the limitation of claim 2 is previously recited in lines 30-31 of independent claim 1
Claim 3, line 3, “the bar” has been amended to --the bar member--
Claim 3, line 5, “the bar” has been amended to --the bar member--
Claim 3, line 8, “the bar” has been amended to --the bar member--
Claim 3, line 10, “the bar” has been amended to --the bar member--
Claim 5, line 4, “the bar” has been amended to --the bar member--
Claim 5, lines 8-9, “the bar” has been amended to --the bar member--
Claim 6, line 2, “the outer surface” has been amended to --an outer surface--
Claim 15, line 2, “the inner end” has been amended to --an inner end--
Claim 15, line 3, “the weight surface” has been amended to --a weight surface--
Claim 15, line 3, “the outer end” has been amended to --an outer end--
Claim 15, line 5, “the inner end” has been amended to --an inner end--
Claim 15, line 6, “the weight surface” has been amended to --a weight surface--
Claim 15, lines 6-7, “the outer end” has been amended to --an outer end--
Claim 19, line 24, “the bar” has been amended to --the bar member--
Claim 19, lines 27-28, “the bar” has been amended to --the bar member--
Claim 20 has been cancelled as the limitation of claim 20 is previously recited in lines 31-32 of independent claim 19
Claim 21, line 3, “the bar” has been amended to --the bar member--
Claim 21, line 5, “the bar” has been amended to --the bar member--
Claim 21, line 8, “the bar” has been amended to --the bar member--
Claim 21, line 10, “the bar” has been amended to --the bar member--
Claim 23, line 4, “the bar” has been amended to --the bar member--
Claim 23, line 8, “the bar” has been amended to --the bar member--
Claim 24, line 42, “into the central region.” has been amended to --into the central region; and--
Claim 24, --wherein the first surface enhanced region and the second surface enhanced region are spaced apart from each other along the bar member-- has been added after line 42
Claim 25 has been cancelled as the limitation of claim 25 has been moved into independent claim 24
Claim 26, line 4, “the bar” has been amended to --the bar member--
Claim 26, line 6, “the bar” has been amended to --the bar member--
Claim 26, line 10, “the bar” has been amended to --the bar member--
Claim 26, line 12, “the bar” has been amended to --the bar member--
Claim 28, line 4, “the bar” has been amended to --the bar member--
Claim 28, lines 8-9, “the bar” has been amended to --the bar member--
Claim 29, line 32, “into the central region.” has been amended to --into the central region; and--
Claim 29, --wherein the first surface enhanced region and the second surface enhanced region are spaced apart from each other along the bar member-- has been added after line 32
Claim 30 has been cancelled as the limitation of claim 30 has been moved into independent claim 29
Claim 31, line 3, “the bar” has been amended to --the bar member--
Claim 31, line 5, “the bar” has been amended to --the bar member--
Claim 31, line 8, “the bar” has been amended to --the bar member--
Claim 31, line 10, “the bar” has been amended to --the bar member--
Claim 33, line 4, “the bar” has been amended to --the bar member--
Claim 33, line 8-9, “the bar” has been amended to --the bar member--

REASONS FOR ALLOWANCE
Claims 1, 3-19, 21-24, 26-29, and 31-33 are allowed in view of the above Examiner’s Amendments.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose a barbell in combination with all of the structural and functional limitations, and further comprising a bar member, a first side weight assembly 
The closest prior arts of record include Schnell (US Patent No. 4455020), Miller et al. (US Patent No. 9375601), and Prevey, III (US Patent No. 5826453).
Schnell teaches a barbell comprising a bar member, a first side weight assembly having a first sleeve member, an inner slidable engagement assembly, and an outer slidable engagement assembly, and a second side weight assembly having a second sleeve member, an inner slidable engagement assembly, and an outer slidable engagement assembly. Schnell does not teach a first surface enhanced region and a second surface enhanced region of the bar member being spaced apart from each other along the bar member.
Miller et al. teaches a barbell comprising a bar member, a first side weight assembly having a first sleeve member, an inner slidable engagement assembly, and an outer slidable engagement assembly, a second side weight assembly having a second sleeve member, and a surface treatment of the bar member. Miller et al. does not teach a second side weight assembly having an inner slidable engagement assembly and an outer slidable engagement assembly, or a first surface enhanced region and a second surface enhanced region of the bar member being spaced apart from each other along the bar member.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        
/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784